                  Case 09-10982-LSS                  Doc 2162          Filed 12/13/18           Page 1 of 5



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
In re:                                                          : Chapter 7
                                                                :
IH 1, Inc., et al. 1                                            : Case No. 09-10982 (LSS)
                                                                : (Jointly Administered)
                    Debtors.                                    :
                                                                :
                                                                :



                      AMENDED2 NOTICE OF AGENDA OF MATTERS
               SCHEDULED FOR HEARING ON DECEMBER 17, 2018 AT 11:00 A.M.


     I.    MATTERS UNDER CNO

           1. See Exhibit “A” – Tenth Interim Application of Miller Coffey Tate LLP for
              Compensation and for Reimbursement of Expenses as Accountants to the Trustee for
              the Period November 1, 2017 through October 31, 2018 [Filed: 11/26/18; D.I. 2141].

                    Related Documents:

                         a. Certification of No Objection Regarding Docket No. 2141 [Filed:
                            12/12/18; D.I. 2155].

                         b. Proposed Order Regarding Docket No. 2141.

                    Response Deadline: December 10, 2018 at 4:00 p.m.

                    Responses Received: None.

                    Status: A Certificate of No Objection has been filed.

           2. See Exhibit “A” – Eighth Interim Application of Dilworth Paxson LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel to
              George L. Miller, Chapter 7 Trustee, for the Period from January 1, 2018 through
              October 31, 2018 [Filed: 11/26/18; D.I. 2142].



           1
            The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification number
are: (i) IH 1, Inc. f/k/a Indalex Holdings Finance, Inc. (0880) (“Indalex Finance”); (ii) IH 3, Inc. f/k/a Indalex Holding Corp.
(0715) (“Indalex Holdings”); (iii) IH 2, Inc. f/k/a Indalex Inc. (7362) (“Indalex Inc.”); (iv) IH 4, Inc. f/k/a Caradon Lebanon, Inc.
(1208) (“Caradon”); and (v) IH 5, Inc. f/k/a Dolton Aluminum Company, Inc. (2781) (“Dolton”).
2
    All amendments are highlighted in Bold.


                                                                 1
           Case 09-10982-LSS         Doc 2162     Filed 12/13/18     Page 2 of 5



             Related Documents:

                a. Certification of No Objection Regarding Docket No. 2142 [Filed:
                   12/12/18; D.I. 2156].

                b. Proposed Order Regarding Docket No. 2142.

             Response Deadline: December 10, 2018 at 4:00 p.m.

             Responses Received: None.

             Status: A Certificate of No Objection has been filed.

      3. Motion of George L. Miller, Chapter 7 Trustee for Authority to Abandon and Dispose
         of Books and Records of the Debtors’ Estates [Filed: 11/26/18; D.I. 2143].

             Related Documents:

                a. Certification of No Objection Regarding Docket No. 2143 [Filed:
                   12/12/18; D.I. 2157].

                b. Proposed Order Regarding Docket No. 2143.

             Response Deadline: December 10, 2018 at 4:00 p.m.

             Responses Received: None.

             Status: A Certificate of No Objection has been filed.


II.   MATTERS GOING FORWARD

      4. First Omnibus Objection to Claims (Substantive) of George L. Miller, Chapter 7
         Trustee [Filed: 11/16/18; D.I. 2132].

             Related Documents:

                a. Amended Exhibits B & C to First Omnibus Claims Objection [Filed:
                   11/16/18; D.I. 2133].

                b. Proposed Order

                c. Revised Proposed Order [Filed: 12/13/18; D.I. 2160].




                                              2
Case 09-10982-LSS       Doc 2162     Filed 12/13/18    Page 3 of 5




 Response Deadline:

       December 10, 2018 at 4:00 p.m. The deadline was voluntarily extended to
        December 12, 2018 at 12:00 p.m. as to Claimants Rich, Grossett,
        Bartelmay, and Henry only.

 Responses Received:

    d. Objection to First Omnibus Objection to Claims (Substantive) of George
       L. Miller, Chapter 7 Trustee from Robert O. Barberi [Filed: 12/07/18; D.I.
       2146].

    e. Objection to First Omnibus Objection to Claims (Substantive) of George
       L. Miller, Chapter 7 Trustee from Peter J. Hewett [Filed: 12/10/18; D.I.
       2148].

    f. Response of John F. Henry to First Omnibus Objection to Claims
       (Substantive) of George L. Miller, Chapter 7 Trustee [Filed: 12/11/18; D.I.
       2149].

    g. Response of Merton J. Bartelmay to First Omnibus Objection to Claims
       (Substantive) of George L. Miller, Chapter 7 Trustee [Filed: 12/11/18; D.I.
       2150].

    h. Response of Frank L. Rich to First Omnibus Objection to Claims
       (Substantive) of George L. Miller, Chapter 7 Trustee [Filed: 12/11/18; D.I.
       2151].

    i. Response of Duane R. Grossett to First Omnibus Objection to Claims
       (Substantive) of George L. Miller, Chapter 7 Trustee [Filed: 12/11/18; D.I.
       2152].

 Status: This matter is going forward, except that the objections to the claims
         of Robert O. Barberi and Peter J. Hewett are withdrawn, and the
         objection to the claims of Mssrs. Henry, Bartelmay, Rich and Grosset
         is continued to January 24, 2019 at 10:30 a.m. A revised proposed
         order has been filed on the docket.




                                 3
     Case 09-10982-LSS        Doc 2162        Filed 12/13/18   Page 4 of 5



5. Second Omnibus Objection to Claims (Substantive) of George L. Miller, Chapter 7
   Trustee [Filed: 11/16/18; D.I. 2134].

      Related Documents:

          a. Proposed Order


      Response Deadline:

             December 10, 2018 at 4:00 p.m. The deadline was voluntarily extended to
              December 12, 2018 at 5:00 p.m. as to Industrial Mechanical Inc. only.

      Responses Received: None.


      Status: This matter is going forward.

6. Third Omnibus Objection to Claims (Non-Substantive) of George L. Miller, Chapter
   7 Trustee [Filed: 11/16/18; D.I. 2135].

      Related Documents:

          a. Proposed Order

          b. Revised Proposed Order [Filed: D.I. 2161].

      Response Deadline: December 10, 2018 at 4:00 p.m.

      Responses Received:

          c. Response of Ontel Security Services, Inc. to the Third Omnibus Objection
             to Claims (Non-Substantive) of George L. Miller, Chapter 7 Trustee
             [Filed: 12/11/18; D.I. 2153].

      Status: This matter is going forward. A revised proposed order has been filed
              on the docket.




                                       4
           Case 09-10982-LSS   Doc 2162     Filed 12/13/18   Page 5 of 5




Dated: December 13, 2018                  By:    /s/ Peter C. Hughes
                                                Peter C. Hughes (#4180)
                                                Dilworth Paxson LLP
                                                One Customs House – Suite 500
                                                704 King Street
                                                Wilmington, DE 19801
                                                (302) 571-9800
                                                (302) 571-8875 (fax)

                                                and

                                                Dilworth Paxson LLP
                                                1500 Market Street – Suite 3500E
                                                 Philadelphia, PA 19102
                                                 (215) 575-7000
                                                 (215) 575-7200 (fax)

                                                Attorneys for George       L.   Miller,
                                                Chapter 7 Trustee




                                     5
